DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. 	Claims 1-8, drawn to a method of dispensing a product with a vending machine comprising receiving a first product preference from a customer and illuminates the product display units that match the first product preference; classified in CPC G07F9/023.
Group II. 	Claims 9-15, drawn to a method of dispensing a product with a vending machine comprising receiving a first product and determining a product recommendation based on the first input, wherein the product recommendation is different from the input; classified in CPC G06Q30/0631.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions disclose different methods of dispensing a product with a vending machine.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Trevor O’Neill on 11/14/2022 a provisional election was made without traverse to prosecute the invention of Group II comprising claims 9-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections

Claims 9 and 14 are objected to because of the following informalities:  

Claim 9 recites the limitations “a product with a vending machine” in lines 3-4.
It is suggested the limitations be amended to read --a product from a vending machine --.
Claim 9 recites the limitations “wherein thse product” in lines 3-4.
It is suggested the limitations be amended to read --wherein the product--.
Claim 9 recites the limitations “disposed on the” in line 9.
It is suggested the limitations be amended to read --disposed in the--.
Claim 14 recites the limitations “provide” in line 1.
It is suggested the limitations be amended to read --provided--.
Claim 14 recites the limitations “provide recommendation” in line 1.
It is suggested the limitations be amended to read --product recommendation--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitations “further comprising: receiving a second input,” in line 2.  Claim 10 depends for claim 9, wherein the method recites receiving a first input from a customer.  It is not clear as to whether the method recited is claiming the entering of a second input from a customer after the first input was entered and not selected or whether the second input is an input received from a second customer.  Appropriate clarification is required.
Claim 13 recites the limitations “may be configured” in line 1.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor since, it is not clear whether the apparatus is configured to or the not configured to.  Appropriate clarification is required.
Claim 15 recites the limitations “displaying a sequence of effects” in line 2.  The limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor since, it is not specifically clear as to what are the sequence of effects claimed in response to detecting a customer.  Appropriate clarification is required.

Claim 13 recites the limitation "the display light" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Borra (US 9,710,992) in view of Blust (US 2009/0143904 A1).

Referring to claim 9.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method comprising:
 receiving a first input from the customer (user inputs a desired product to be selected into the user interface, the controller detects the user input and displays a recommended product corresponding to product 5 on the display 8; Figure 4);
determining a product recommendation based on the first input (product is displayed on display 8 corresponding to the direct user input), 
selectively adjusting the transparency of a portion of a front wall of the vending machine (modifying the viewing condition on display 8 to adjust the transparency/superposing condition; one of three available conditions) through a transparency control element (control unit 8) such that a display unit (4; Figure 4) that 

contains a product (5) corresponding to the product recommendation is visible (product is displayed on display 8 corresponding to the direct user input) through the front wall (2a; Figure 3); 
receiving a product selection from the customer (user inputs a desired product to be selected into the user interface); dispensing the selected product (5) from a dispensing portal (6) that is disposed on the vending machine (1).

Borra does not disclose a method wherein the product recommendation is different from the input.
Blust discloses a method for an automated business system (10; Figure 1A) wherein the user interface is configured to provide a product recommendation based on the input, wherein the product recommendation is different from the input (selecting a first disc-based media of interest to the user; and recommending additional disc-based media to the user based on certain attributes of the first disc-based media selected by the user; see claim 1 of Blust).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Borra to include the user interface as being configured to provide a product recommendation based on a user input, wherein the product recommendation is different from the input as taught by Blust because providing product recommendations based on user input would increase the potential for additional product purchase thus increasing product sales.

Referring to claim 10.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method further comprising:
receiving a second input (receiving a second input by same user) after adjusting the transparency of the front wall (modifying the viewing condition on display 8 to adjust the transparency/superposing condition; one of three available conditions; a second time); and 
updating the product recommendation based on the second input (product is displayed on display 8 corresponding to the direct user input); and 
updating the transparency of the front wall to make the product display that corresponds to the updated product recommendation visible (modifying the viewing condition on display 8 to adjust the transparency/superposing condition; one of three available conditions based on the second user input).

Referring to claim 12.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method comprising:
wherein the first input and the product selection (user inputs a desired product to be selected into the user interface, the controller detects the user input and displays a recommended product corresponding to product 5 on the display 8; Figure 4) may be received through any one or more of a touchscreen (8a; only one selection required per the claim)

Referring to claim 13.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method comprising:
wherein the vending machine (1) may be configured to selectively illuminate the display light in order to attract customers (With the aim of improving the visibility of the products contained in the magazine 4 from outside, in the transparent condition (FIG. 3) and the superposing condition (FIG. 4), the machine 1 comprises one and in detail a plurality of light sources 13 (only schematically illustrated) arranged internally of the chamber 3 and active on the products 5 present in the magazine 4; Col. 7 lines 39-45).

Referring to claim 14.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method comprising:
wherein the provide recommendation is based on the input and external information, wherein the external information comprises one or more of outside weather conditions, time of day, date, and sales or promotion data (the reproduction signal emitted by the control unit 9 can require the display 8 to visualize at least a promotional message, in particular correlated to at least a product contained in the magazine 5; Col. 8 lines 33-37).

Referring to claim 15.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method comprising:
displaying a sequence of effects in response to detecting a customer, wherein the effects are configured to attract the customer (The control unit (9) is further configured such as to switch the display (8) between at least two of the following three operative conditions: a visualizing condition, in which it reproduces at least a datum and/or image that is externally visible, a condition of transparency, in which at least a product (5) contained in the magazine (4) is viewable via the display (8) and a superposing condition, in which at least a product (5) is viewable via the display (8); see abstract).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Borra (US 9,710,992) in view of Blust (US 2009/0143904 A1) and further in view Yamagami (JP 2011181060A).

Referring to claim 11.  Borra discloses a method of dispensing a product (1; Figure 4) with a vending machine (1; Figure 2), the method comprising:
retrieving the selected product from a rear portion of the vending machine (4) and dispensing the retrieved product (through dispensing port 6; Figure 1).
Borra in view of Blust do not disclose the products contained within the product display units are not dispensed.
Yamagami discloses a vending machine (60; Figure 1) wherein any of the products (8; Figure 1) disposed in the display units (storage spaces 10; Figure 1) are not able to be delivered to the delivery portal (articles 8 disposed on display racks 10 are for display).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Borra to include wherein any of the products disposed in the display units are not able to be delivered to the delivery portal as taught by Yamagami because sample articles disposed in display units at the front of the vending machine would allow users to view the actual products prior to purchase thus assuring an improved user interface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651